United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-2053
                                     ___________

Ronald G. Stahly,                    *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Arkansas.
Kenneth S. Apfel, Commissioner,      *
Social Security Administration,      *      [UNPUBLISHED]
                                     *
             Appellee.               *
                                ___________

                           Submitted: May 5, 2000
                               Filed: May 22, 2000
                                   ___________

Before MCMILLIAN, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                            ___________

PER CURIAM.

      Ronald Stahly appeals the district court’s1 decision upholding the
Commissioner’s denial of his applications for disability insurance benefits and
supplemental security income. We affirm.




      1
        The HONORABLE HENRY L. JONES, JR., United States Magistrate Judge
for the Eastern District of Arkansas, to whom the case was referred for final disposition
by consent of the parties pursuant to 28 U.S.C. § 636(c).
       Stahly alleged disability from arthritis, back problems, and neck and shoulder
pain. After his applications were denied initially and upon reconsideration, an
administrative law judge (ALJ) held a hearing where Stahly testified and was
represented by counsel. A vocational expert (VE) testified that a hypothetical claimant
of Stahly’s age, education, and work experience, having the functional limitations the
ALJ described, could perform sedentary security-guard work and sedentary assembly
work. The ALJ found that Stahly had severe impairments of degenerative disc disease,
spondylosis, and intermediate coronary artery disease, but they were not alone or in
combination of listing-level severity; and that Stahly’s assertions regarding his
functional limitations were not fully credible, given the lack of supporting objective
medical evidence for disabling pain, his callused hands and muscular arms, his own
statement that he sat ten to thirteen hours daily, his failure to seek ongoing medical
treatment, and his usual practice of taking only over-the counter medications. The ALJ
found that the mental impairment Stahly asserted at the hearing (depression) was not
supported by substantial evidence; expressly rejected the report of Stahly’s
psychological consultant, which was inconsistent with the report of the Social Security
Administration’s psychological consultant; and determined that Stahly exhibited no sign
or symptom cluster for the disorders listed in the Psychiatric Review Technique Form.
The ALJ found that Stahly was unable to perform his past relevant work but retained
the residual functional capacity to perform sedentary work, reduced by a sit-stand
option, no excessive push/pull activity, and only occasional climbing, stooping,
kneeling, crawling, and reaching; and could perform the jobs identified by the VE. The
ALJ thus concluded that Stahly was not disabled.

       Having carefully reviewed the record, taking into consideration the substantial
relevant evidence that supports, as well as detracts from, the final decision, see
Spradling v. Chater, 126 F.3d 1072, 1073-74 (8th Cir. 1997), we conclude that the
district court correctly granted summary judgment in favor of the Commissioner. The
ALJ properly discounted Stahly’s subjective complaints of pain, as he specifically
addressed the factors in Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984), and

                                          -2-
noted the inconsistencies in the record. See Bentley v. Shalala, 52 F.3d 784, 786 (8th
Cir. 1995) (absence of prescription medicine, failure to seek medical treatment,
claimant’s record of applying for jobs, and inconsistent medical reports was substantial
evidence supporting ALJ’s decision). The ALJ did not err in rejecting the
psychological opinion of Stahly’s consultant or in concluding Stahly did not suffer from
any determinable mental impairment. See id. at 786-87 (ALJ properly resolved conflict
between two mental health professionals who examined claimant and reached opposing
conclusions, particularly where record was otherwise virtually bare of evidence
shedding light on claimant’s mental capacity for work; ALJ may reject opinion if
inconsistent with whole medical record). After discounting Stahly’s alleged
nonexertional impairments, the ALJ considered the combined effects of Stahly’s
impairments by noting his back and heart problems and concluding they were not, alone
or in combination, of listing-level severity. See Hajek v. Shalala, 30 F.3d 89, 92 (8th
Cir. 1994). Further, the hypothetical posed to the VE was adequate. See Roe v.
Chater, 92 F.3d 672, 676 (8th Cir. 1996) (point of hypothetical is to present VE with
set of limitations mirroring claimant’s); Onstad v. Shalala, 999 F.2d 1232, 1234 (8th
Cir. 1993) (ALJ is required to include in hypothetical only those impairments that he
finds actually exist). Given the VE’s testimony, the Commissioner met his burden of
showing Stahly could perform jobs in the national economy, and the ALJ’s decision
was supported by substantial evidence. See Miller v. Shalala, 8 F.3d 611, 613 (8th Cir.
1993) (per curiam) (VE’s testimony amounts to substantial evidence if hypothetical
precisely included impairments that ALJ accepted as true).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-